 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ADRISH BANERJEE and YAN HE,                            Case No.: 2:17-cv-00466-APG-GWF

 4           Plaintiffs                                  Order for Stipulation of Dismissal or
                                                                    Status Report
 5 v.

 6 CONTINENTAL INCORPORATED, INC.
   and LEAPERS, INC.,
 7
         Defendants
 8

 9         The parties’ March 20, 2019 status report requested an additional 30 days to complete

10 settlement. ECF No. 86. More than 60 days have passed since then.

11         IT IS THEREFORE ORDERED that on or before June 14, 2019, the parties shall file

12 either a stipulation to dismiss or a status report.

13         DATED this 30th day of May, 2019.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
